 

Exhibit 10.8

 

FORM OF GUARANTY

 

GUARANTY (the "Guaranty"), dated as of March [__], 2020, by WiSA, LLC, a
Delaware limited liability company (the "Guarantor") in favor of [__________]
(the "Lender").

 

WHEREAS, Summit Wireless Technologies, Inc. (the "Borrower") is the holder of
100% of the equity interests of the Guarantor; and

 

WHEREAS, (a) the Borrower and the Lender have entered into that certain
Securities Purchase Agreement dated as of the date hereof (as amended and in
effect from time to time, the "SPA") and (b) the Borrower has issued to the
Lender that certain Senior Secured Convertible Promissory Note dated as of the
date hereof (as amended and in effect from time to time, the "Note");

 

WHEREAS, the Borrower and the Guarantor are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;

 

WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the transactions contemplated by the SPA and the Note (including,
without limitation, the extensions of credit to the Borrower by the Lender
pursuant to the SPA and the Note) (which benefits are hereby acknowledged);

 

WHEREAS, it is a condition precedent to the Lender's willingness to enter into
the SPA and the Note and make the loans to the Borrower thereunder that the
Guarantor execute and deliver to the Lender a guaranty substantially in the form
hereof; and

 

WHEREAS, the Guarantor wishes to guaranty the Borrower's obligations to the
Lender under or in respect of the SPA, the Note and the other Transaction
Documents (as such term is defined in the SPA) as provided herein;

 

NOW, THEREFORE, the Guarantor hereby agrees with the Lender as follows:

 

1.                  Definitions. The term (a) "Obligations" means, collectively,
all debts, liabilities and obligations (including, without limitation, any
expenses, costs and charges incurred by or on behalf of th Lender in connection
with any Transaction Document), present or future, direct or indirect, absolute
or contingent, matured or unmatured, at any time or from time to time due or
accruing due and owing by or otherwise payable by the Borrower or the Guarantor
to the Lender in any currency, under, in connection with or pursuant to the any
Transaction Document (including, without limitation, this Guaranty), and whether
incurred by the Borrower or the Guarantor alone or jointly with another or
others and whether as principal, guarantor or surety and in whatever name or
style; and (b) "Transaction Documents" means, collectively, this Guaranty and
the "Transaction Documents" as defined in the SPA. All other capitalized terms
used herein without definition shall have the respective meanings provided
therefor in the SPA.

 

 

 



 

2.                  Guaranty of Payment and Performance. The Guarantor hereby
guarantees to the Lender the full and punctual payment when due (whether at
stated maturity, by required pre-payment, by acceleration or otherwise), as well
as the performance, of all of the Obligations including all such which would
become due but for the operation of the automatic stay pursuant to §362(a) of
the Federal Bankruptcy Code and the operation of §§502(b) and 506(b) of the
Federal Bankruptcy Code in a bankruptcy or other insolvency proceeding of the
Borrower. This Guaranty is an absolute, unconditional and continuing guaranty of
the full and punctual payment and performance of all of the Obligations and not
of their collectibility only and is in no way conditioned upon any requirement
that the Lender first attempt to collect any of the Obligations from the
Borrower or any other Person or resort to any collateral security or other means
of obtaining payment. Should the Borrower default in the payment or performance
of any of the Obligations, the obligations of the Guarantor hereunder with
respect to such Obligations in default shall, upon demand by the Lender, become
immediately due and payable to the Lender, without demand or notice of any
nature, all of which are expressly waived by the Guarantor. Payments by the
Guarantor hereunder may be required by the Lender on any number of occasions.
All payments by the Guarantor hereunder shall be made to the Lender, in the
manner and at the place of payment specified therefor in the Note, for the
account of the Lender.

 

3.                  Guarantor’s Agreement to Pay Enforcement Costs, etc. The
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to the Lender, on demand, all out-of-pocket costs and expenses (including
court costs and legal expenses) incurred or expended by the Lender in connection
with the Obligations with respect to the Guarantor, this Guaranty and the
enforcement thereof, together with interest on amounts recoverable under this §3
from the time when such amounts become due until payment, whether before or
after judgment, at the rate of interest for overdue principal set forth in the
Note, provided that if such interest exceeds the maximum amount permitted to be
paid under applicable law, then such interest shall be reduced to such maximum
permitted amount.

 

4.                  Waivers by Guarantor; Lender's Freedom to Act. The Guarantor
agrees that the Obligations of the Guarantor will be paid and performed strictly
in accordance with their respective terms to the maximum extent permitted by
applicable law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Lender with
respect thereto. The Guarantor waives promptness, diligence, presentment,
demand, protest, notice of acceptance, notice of any Obligations incurred and
all other notices of any kind, all defenses which may be available by virtue of
any valuation, stay, moratorium law or other similar law now or hereafter in
effect, any right to require the marshalling of assets the Borrower or any other
entity or other person primarily or secondarily liable with respect to any of
the Obligations, and all suretyship defenses generally. Without limiting the
generality of the foregoing, the Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Obligation and agrees that the Obligations of the Guarantor hereunder shall not
be released or discharged, in whole or in part, or otherwise affected by (i) the
failure of the Lender to assert any claim or demand or to enforce any right or
remedy against the Borrower or any other entity or other person primarily or
secondarily liable with respect to any of the Obligations; (ii) any extensions,
compromise, refinancing, consolidation or renewals of any Obligation; (iii) any
change in the time, place or manner of payment of any of the Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of the SPA, the Note, the
other Transaction Documents or any other agreement evidencing, securing or
otherwise executed in connection with any of the Obligations, (iv) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Obligation; (v) the adequacy of any rights which the Lender may
have against any collateral security or other means of obtaining repayment of
any of the Obligations; (vi) the impairment of any collateral securing any of
the Obligations, including without limitation the failure to perfect or preserve
any rights which the Lender might have in such collateral security or the
substitution, exchange, surrender, release, loss or destruction of any such
collateral security; or (vii) any other act or omission which might in any
manner or to any extent vary the risk of the Guarantor or otherwise operate as a
release or discharge of any Guarantor, all of which may be done without notice
to the Guarantor. To the fullest extent permitted by law, the Guarantor hereby
expressly waives any and all rights or defenses arising by reason of (A) any
"one action" or "anti-deficiency" law which would otherwise prevent the Lender
from bringing any action, including any claim for a deficiency, or exercising
any other right or remedy (including any right of set-off), against the
Guarantor before or after the Lender's commencement or completion of any
foreclosure action, whether judicially, by exercise of power of sale or
otherwise, or (B) any other law which in any other way would otherwise require
any election of remedies by the Lender.

 



 2 

 

 

5.                  Unenforceability of Obligations Against Borrower. If for any
reason the Borrower has no legal existence or is under no legal obligation to
discharge any of the Obligations, or if any of the Obligations have become
irrecoverable from the Borrower by reason of the Borrower's insolvency,
bankruptcy or reorganization or by other operation of law or for any other
reason, this Guaranty shall nevertheless be binding on the Guarantor to the same
extent as if the Guarantor at all times had been the principal obligor on all
such Obligations. In the event that acceleration of the time for payment of any
of the Obligations is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the SPA, the Note, the other Transaction
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantor.

 

6.                  Subrogation; Subordination.

 

6.1.            Waiver of Rights Against Borrower. Until the final payment and
performance in full of all of the Obligations, the Guarantor shall not exercise
and hereby waives any rights against the Borrower arising as a result of payment
by the Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any claim in competition with the
Lender in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; the Guarantor will not claim
any setoff, recoupment or counterclaim against the Borrower in respect of any
liability of the Guarantor to the Borrower; and the Guarantor waives any benefit
of and any right to participate in any collateral security which may be held by
the Lender.

 

6.2.            Subordination. The payment of any amounts due with respect to
any indebtedness of the Borrower for money borrowed or credit received now or
hereafter owed to the Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations. The Guarantor agrees that, after the occurrence
and during the continuance of any default in the payment of any of the
Obligations or upon the occurrence and continuation of any other Event of
Default, the Guarantor will not demand, sue for or otherwise attempt to collect
any such indebtedness of the Borrower to the Guarantor until all of the
Obligations (other than contingent indemnification obligations for which no
claim has been made) shall have been paid in full. If, notwithstanding the
foregoing sentence, the Guarantor shall collect, enforce or receive any amounts
in respect of such indebtedness while any Obligations are still outstanding,
such amounts shall be collected, enforced and received by the Guarantor as
trustee for the Lender and be paid over to the Lender on account of the
Obligations without affecting in any manner the liability of the Guarantor under
the other provisions of this Guaranty.

 

6.3.            Provisions Supplemental. The provisions of this §6 shall be
supplemental to and not in derogation of any rights and remedies of the Lender
under any separate subordination agreement which the Lender may at any time and
from time to time enter into with the Guarantor for the benefit of the Lender.

 

7.                  Setoff. Regardless of the adequacy of any collateral
security or other means of obtaining payment of any of the Obligations, each of
the Lender is hereby authorized at any time and from time to time, without prior
notice to the Guarantor (any such notice being expressly waived by the
Guarantor) and to the fullest extent permitted by law, to set off and apply any
securities or other property belonging to the Guarantor now or hereafter held by
the Lender and all deposits and other sums credited by or due from the Lender to
the Guarantor against the obligations of the Guarantor under this Guaranty,
whether or not the Lender shall have made any demand under this Guaranty.

 

8.                  Further Assurances. The Guarantor agrees that it will from
time to time, at the request of the Lender, do all such things and execute all
such documents as the Lender may reasonably request and consider necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Lender hereunder. The Guarantor acknowledges and
confirms that the Guarantor itself has established its own adequate means of
obtaining from the Borrower on a continuing basis all information desired by the
Guarantor concerning the financial condition of the Borrower and that the
Guarantor will look to the Borrower and not to the Lender in order for the
Guarantor to keep adequately informed of changes in the Borrower's financial
condition.

 

9.                  Termination; Reinstatement. This Guaranty shall remain in
full force and effect against the Guarantor until the Lender is given written
notice of the Guarantor's intention to discontinue this Guaranty with respect to
the Guarantor, notwithstanding any intermediate or temporary payment or
settlement of the whole or any part of the Obligations (and to the extent such
notice is given by the Guarantor, this Guaranty shall remain in full force and
effect against each other Guarantor). No such notice shall be effective unless
received and acknowledged by an officer of the Lender at the address of Lender
for notices set forth in the SPA. No such notice shall affect any rights of the
Lender hereunder, including without limitation the rights set forth in §§4 and
6, with respect to any Obligations incurred or accrued prior to the receipt of
such notice or any Obligations incurred or accrued pursuant to any contract or
commitment in existence prior to such receipt. This Guaranty shall continue to
be effective or be reinstated, notwithstanding any such notice, if at any time
any payment made or value received with respect to any Obligation is rescinded
or must otherwise be returned by the Lender upon the insolvency, bankruptcy or
reorganization of the Borrower, or otherwise, all as though such payment had not
been made or value received.

 



 3 

 

 

10.              Successors and Assigns. This Guaranty shall be binding upon the
Guarantor, its successors and assigns, and shall inure to the benefit of the
Lender and its successors, transferees and assigns. Without limiting the
generality of the foregoing sentence, the Lender may assign or otherwise
transfer any Transaction Document or any other agreement or note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other entity or other
person, and such other entity or other person shall thereupon become vested, to
the extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Lender
herein, all in accordance with, and subject to, the SPA and the Note. The
Guarantor may not assign any of its obligations hereunder.

 

11.              Amendments and Waivers. No amendment or waiver of any provision
of this Guaranty nor consent to any departure by the Guarantor therefrom shall
be effective unless the same shall be in writing and signed by the Lender. No
failure on the part of the Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

 

12.              Notices. All notices and other communications called for
hereunder shall be made in writing and, unless otherwise specifically provided
herein, shall be deemed to have been duly made or given when made or given in
accordance with the procedures set forth in the SPA and addressed as follows: if
to the Guarantor, at the address set forth beneath its signature hereto, and if
to the Lender, at the address for notices to the Lender set forth in the SPA, or
at such address as either party may designate in writing to the other.

 

13.              Governing Law; Consent to Jurisdiction. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. The Guarantor agrees that any suit for the enforcement of this Guaranty
may be brought in the courts of the STATE OF NEW YORK sitting in the Borough of
Manhattan or, to the extent permitted by applicable law, any federal court for
the Southern District of New York (and appellate courts thereof) and consents to
the nonexclusive jurisdiction of such court and to service of process in any
such suit being made upon the Guarantor by mail at the address specified by
reference in §12. The Guarantor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
was brought in an inconvenient court.

 



 4 

 

 

14.              Waiver of Jury Trial. THE GUARANTOR HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law,
the Guarantor hereby waives any right which it may have to claim or recover in
any litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Guarantor (i) certifies that neither the Lender nor any
representative, agent or attorney of the Lender has represented, expressly or
otherwise, that the Lender would not, in the event of litigation, seek to
enforce the foregoing waivers and (ii) acknowledges that, in entering into the
SPA, the Note and the other Transaction Documents to which the Lender is a
party, the Lender is relying upon, among other things, the waivers and
certifications contained in this §14.

 

15.              Miscellaneous. This Guaranty constitutes the entire agreement
of the Guarantor with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations. The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions.
Captions are for the ease of reference only and shall not affect the meaning of
the relevant provisions. The meanings of all defined terms used in this Guaranty
shall be equally applicable to the singular and plural forms of the terms
defined.

 

16.              Effectiveness. Delivery of an executed signature page of this
Guaranty by facsimile transmission or by email with a PDF attachment shall be
effective as delivery of a manually executed counterpart hereof. This Guaranty
and the other Transaction Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 



 5 

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

  WiSA, LLC                     By:     Name:  Brett Moyer     Title: Director
and Secretary

 



 6 

 

 

